Case 17-08343-JJG-7        Doc 48 Filed 11/28/18 EOD 11/28/18 11:49:40                Pg 1 of 1
                          SO ORDERED: November 28, 2018.




                          ______________________________
                          Jeffrey J. Graham
                          United States Bankruptcy Judge




                    IN THE UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 IN RE:                                              CASE NO. 17-08343

 Chassity Monique Tanna                              CHAPTER 13

 Debtor.                                             JUDGE Jeffrey J. Graham


    ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY OF
   EXETER FINANCE, LLC FOR PROPERTY KNOWN AS A 2014 CHRYSLER 200
           SEDAN 4D LX I4 - VIN 1C3CCBAB7EN122451 (Doc. No. 41)

       This matter is before the Court upon the Motion for Relief from Stay (“Motion”) filed by
Exeter Finance, LLC (“Creditor”) (Doc. No. 41). The Creditor has moved for Relief from the
Automatic Stay pursuant to 11 U.S.C. §362(d) with respect to personal property commonly
known as a 2014 CHRYSLER 200 SEDAN 4D LX I4 - VIN 1C3CCBAB7EN122451 (“Personal
Property”). An Objection to Motion for Relief from Stay (Doc 42) was filed on September 11,
2018 and later withdrawn.

        IT IS ORDERED that the automatic stay pursuant to 11 U.S.C. §362(a) is terminated
with respect to the secured creditor and the affected collateral. The Court makes no
determination regarding the validity, perfection or priority of the lien claimed by Creditor.

       IT IS FURTHER ORDERED that the stay in Fed. R. Bank.P. 4001(a)(3) does not apply.

                                               ###
